tji *;< #
I find that on August 2d, 1925, Angelo Pacelli was employed by the respondents, Janowitz Bros., as night watchman in their factory in the city of Paterson; that on that day he was injured by accident arising out of and in the course of his employment with the respondents, and that he died on the same day of these injuries, of all of which the respondents had actual knowledge.
The decedent was found dead at the foot of a staircase in the factory of the respondents, with his body in such a position that it convinced me that he had fallen down the stairs. I find that death was due. to an accident arising out of and in the course of decedent’s employment. I am guided in this finding partly by the following cases submitted by the petitioner: Steers v. Dunnewald, 85 N. J. L. 449, in which the court held that if an employe is found dead and there is no evidence as to how he met his death, the court will presume that it was by accident; Manziano v. Public Service Gas Co., 92 Id. 322, where the court held that there was a justifiable. inference of death by accident arising out of and in *475the course of his employment; Musik v. Erie Railroad Co., 85 Id. 139, in which the inference arose that the injury was produced by an accident; De Fazio’s Estate v. Goldschmidt Detinning Co., 88 Atl. Rep. 705; affirmed in 95 Atl. Rep. 549, which held that ’a prima facie ease of accident had been made out, holding further that the law does not require that the fact of the accident should be established by direct evidence, but that it may be established by circumstantial evidence of such a character as would justify the inference that the injury or death was due to accident; and also by the case of Bryant v. Fissel, 34 Id. 73, which held that it is sufficient if petitioner produces evidence from which an inference may be legitimately drawn that the death of the employe was caused by accident arising out of and in the course of his employment.
$ $ $ $c $ $ $
Harry J. Goas, Deputy Commissioner.